Citation Nr: 1409955	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  08-35 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for depression.

2.  Entitlement to an initial rating higher than 10 percent for chronic cervical strain with degenerative disc disease (cervical spine disability).
  

REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1984 to March 1986, from November 1990 to June 1991, and from August 2004 to May 2007.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In May 2013, the Veteran presented testimony to the undersigned Veterans Law Judge (VLJ) in support of her claims at a hearing at the Reno RO.  She provided testimony to another VLJ in November 2009, regarding these same claims.  Accordingly, because this matter has been considered by two VLJs, it will be decided by a panel of three VLJs.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  The Veteran declined to have another hearing before the third member of the panel during her May 2013 hearing.


FINDINGS OF FACT

1.  For the period prior to July 25, 2008, the Veteran's depression was manifested by memory loss, cognitive impairment, chronic insomnia, low energy and low motivation, extreme anxiety, anhedonia, mood swings, and frequent irritability.  For the period starting on July 25, 2008, the Veteran's depression is manifested by chronic insomnia, low energy and low motivation, extreme anxiety, anhedonia, mood swings, and frequent irritability.

2.  For the entire period under consideration, the Veteran's cervical spine disability has been manifested by some limited motion, pain, and an abnormal spinal curvature.  



3.  In regard to neurological abnormalities, for the period prior to November 4, 2009, the Veteran's cervical spine disability manifested as symptoms of pain and tingling in the right arm and hand that were not objectively identified; however, for the period starting on November 4, 2009, these neurological abnormalities were objectively identified, as well as a decreased grip strength.    


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 70 percent, but not higher, for the period prior to July 25, 2008, for depression have been met.  For the period starting on July 25, 2008, the criteria for an initial evaluation of 50 percent, but not higher, for depression have been met.  38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9434 (2013).

2.  The criteria for an initial evaluation of 20 percent, but not higher, for the entire period under consideration for the cervical spine disability under the General Rating Formula for Disease and Injuries of the Spine have been met.  38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.124a, DCs 5235-5243 (2013).

3.  For the period prior to November 4, 2009, the criteria for a separate initial evaluation of 10 percent for right arm radiculopathy, but not higher, are met, and for the period starting on November 4, 2009, the criteria for a separate initial evaluation of 20 percent, but not higher, are met, under DC 8516.  38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.124a, DC 8516 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claim Assistance Act (VCAA)
	
The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, the VCAA requires VA to notify the claimant and his representative, if any, of what is needed to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2013).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice provisions were fulfilled via letters sent to the Veteran in June 2007.  She has not alleged that there was any prejudicial error in the notice received.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The VCAA further provides that VA has a duty to assist in the development of the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  This duty has been satisfied.  The Veteran's service treatment records (STRs), VA treatment records,  and private treatment records have been associated with the claims files.  The Veteran herself has also submitted relevant records.  It appears that all obtainable evidence identified by the Veteran relative to her claims has been obtained and associated with the claims files.  Neither she nor her representative has identified any other pertinent evidence that would need to be obtained for a fair disposition of this appeal.  She waived RO consideration of all additional evidence received in June 2013.



The Veteran was also provided with VA compensation examinations addressing these disabilities in January 2008, August 2009, March 2010, and April 2013.  The Board finds these examinations adequate to adjudicate the Veteran's claims, because the proper diagnostic and objective tests were conducted, and the examiners provided opinions supported by the record and explanatory rationale.  The Veteran has not alleged any deficiency in the examinations, except to generally question the inability of all of the VA physicians she encountered to diagnose and address the neurologic component of her cervical spine disability.  Evidence from private physicians has been received that addresses this component, such that a remand for another examination is not necessary.  

She has also questioned the Board's March 2010 request to have the VA examiner differentiate, to the extent possible, which of her symptoms are attributable to depression, and which are attributable to her traumatic brain injury (TBI).  She has alleged that this practice is not permitted.  Indeed, VA is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability, unless there is medical evidence that does so.  However, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, the doctrine of reasonable doubt dictates that such signs and symptoms be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  

In regards to due process, the Board finds the directives contained in its March 2010 and June 2012 remands were completed.  The Board also finds the VLJs that conducted her November 2009 and May 2013 hearings complied with the requirements of 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Both VLJs explained the issues to be covered during the hearing, and the Veteran and her representative presented testimony describing the severity of her symptoms, indicating they had actual knowledge of the evidence needed to prove her claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  After her November 2009 hearing, the matter was remanded to retrieve evidence she had spoken about during the hearing, including chiropractor records and a nerve conduction study, which were later associated with the file.  During her May 2013 hearing, the VLJ explained that, if there were additional private treatment records, it would save time to hold the record open so she could submit them; otherwise, a remand would be required to obtain them.  The Veteran agreed to obtain records, and the record was held open for an additional 60 days.  Those records were associated with the file.  Neither the Veteran nor her representative have alleged any prejudicial discrepancy in the hearing. 


Entitlement to Increased Initial Disability Ratings

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2012).  Separate diagnostic codes (DCs) identify the various disabilities.  38 C.F.R. Part 4 (2012).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2012).  Pyramiding, the evaluation of the same disability under various diagnoses, is to be avoided.  38 C.F.R. § 4.14 (2012).

Consistent with the facts found, the rating may be higher or lower for periods of the time under review on appeal, that is, the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).




Depression

The Veteran's depression is rated as 30 percent disabling, effective from May 31, 2007, to the present, under DC 9434, which pertains to major depressive disorder.  
38 C.F.R. § 4.130, DC 9434 (2013).  

Under the applicable criteria, a 10 percent evaluation is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  Id.

A 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily), with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficultly in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id. 

The symptoms listed in VA's listed above serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  The examples are not all inclusive or exhaustive, but they do provide guidance as to the effect and severity of symptomatology contemplated for each rating.  

The record contains Global Assessment Functioning (GAF) scores.  These scores, which can range from 1 to 100, reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown , 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  See VAOPGCPREC 10-95.

GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a  depressed patient who avoids friends, neglects family, and is unable to do work). 

The Board notes that the symptoms that bothered the Veteran the most during the period under consideration, that she primarily complained about during psychological testing and treatment sessions, were memory loss and cognition problems.  A June 2013 VA examination addendum attributed these symptoms to her TBI, however, previous physicians also attributed these symptoms to depression.  TBI has been service connected, and she is being compensated for these symptoms, but only as of July 25, 2008.  The other symptoms that are addressed by the rating assigned to TBI include: impaired judgment, impaired spatial orientation, impulsivity, inflexibility, and occasionally impaired communication.  See Rating Decision dated July 30, 2013.  In giving the Veteran the benefit of the doubt, these symptoms will be considered in the rating assigned in this decision, but only to the extent that any of them were attributed to depression, and only for the period prior to the effective date of service connection for TBI.  Providing compensation for symptoms that are already rated amounts to pyramiding, which is impermissible.  38 C.F.R. § 4.14.

Throughout the pendency of this claim, the Veteran's GAF scored have ranged from 38 to 65, indicative of impairment ranging from major to mild.  

For the period prior to July 25, 2008, the Board finds that a 70 percent rating is warranted.  A 70 percent rating denotes occupational and social impairment with deficiencies in most areas, including work, school, family and social relations, and mood.  As noted above, the Veteran complained of memory problems, which she said made it difficult for her to socialize with friends or make new friends, because she was unable to reminisce about the past or recall activities.  She said that this made her feel bad about herself, and was one reason she had for avoiding social activity.  Her cognition difficulties, including difficulty maintaining concentration and attention, cause her to feel overwhelmed easily because she has difficulty focusing.  She used to like to read, but has difficulty concentrating.  She feels these problems have prevented her from going further in her life with a career that she enjoys.  She previously had a very sharp memory, and has her bachelor's degree.  Instead, she works as a mail carrier, which her treatment providers have indicated is a simple routine that she can do without reminders and with minimal stress.  She also has chronic insomnia, only getting about four hours of sleep a night.  She has complained that she feels tired all the time.  She has low energy and low motivation.  While not endorsing panic attacks, she has attested to having extreme anxiety.  At least one treatment provider described her as anhedonic.  She herself has complained that she often has a hard time finding a reason to get out of bed, and that she has nothing to live for, but that she is not suicidal.  She also has mood swings, and has been described as labile, sometimes feeling very emotional and easily tearful, and frequently irritable.

For the period after July 25, 2008, the Board finds that the Veteran meets the criteria for a 50 percent rating, which denotes occupational and social impairment with reduced reliability and productivity.  For this time period, her memory loss and cognitive impairments are being compensated under DC 8045, which pertains to her TBI.  When removing from consideration her memory and cognition symptoms, which significantly impact her employability and her ability to establish new work and social relationships, there remains chronic insomnia, low energy, low motivation, anhedonia, anxiety, depression, irritability, and mood swings.  She was noted to get agitated or tearful easily.  One of her treating physicians noted that her depression likely exacerbates her memory troubles, and another noted that her depression symptoms together with her TBI symptoms significantly impacted her employability.  Still, because her memory and concentration are being compensated for under DC 8045, those cannot also be compensated under DC 9434.  For these reasons, the Board finds that her overall disability picture, due to depression, more nearly approximates a 50 percent, rather than a 70 percent, rating, at least for the period following July 25, 2008.

The Board does not find that a 100 percent rating is warranted for depression at any time under consideration.  Her thought processes have always been logical and coherent, she has never been shown to have psychoses.  She has never had hallucinations or delusions, and has not been a danger to herself or others.  Although she endorses feelings of hopelessness and having nothing to live for, she does have a routine that she has kept for numerous years.  She has been employed as a mail carrier on a full time basis for over 20 years.  In short, her depression has not caused total occupational impairment.    


Cervical Spine Disability

The Veteran's cervical spine disability is currently rated as 10 percent disabling under DC 5243, which applies to Intervertebral disc syndrome (IVDS).  38 C.F.R. § 4.71a, DC 5243.  IVDS is rated based on the duration of incapacitating episodes in a given 12-month period, or pursuant to the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  Her 10 percent rating is based upon having more than 1, but less than 2, weeks of incapacitating episodes.  A finding of 2 to 4 weeks of incapacitating episodes warrants a 20 percent rating; 4 to 6 weeks warrants a 40 percent rating; and, 6 weeks or more warrants a 60 percent rating.  Id.

Under the criteria applied to diseases and injuries of the spine, a 10 percent rating is warranted when there is forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of the height.  Id.



A 20 percent rating is warranted upon a showing of forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or a combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 30 percent rating is warranted upon a showing of forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id.

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  Id.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.

When using the General Formula, abnormal neurologic manifestations are separately rated under the appropriate DC pertaining to the nerve or nerves affected.  Id.

When evaluating musculoskeletal system disabilities that are based on limitation of motion, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2013).  Pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45 (2013).  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  Additionally, the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  



In this regard, manifestation of pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board finds that the Veteran is entitled to a 20 percent rating under the General Rating Formula for Disease and Injuries of the Spine, for the entire period under consideration, because she has had an abnormal spinal contour (reversed lordosis) since at least December 2006.  This is the highest rating available to her under the General Formula, as her worst forward flexion measurements always well-exceeded 15 degrees, even with pain, which is what the evidence would have to show for a 30 percent rating.  She does not have ankylosis, which is required for a 40 or 100 percent rating.  Nor is there any evidence of incapacitating episodes of intervertebral disc syndrome lasting 4 to 6 weeks in a 12-month period.

The Veteran's cervical spine disability has caused neurologic abnormalities, which have been attributed to damage caused to the ulnar nerve.  Incomplete and complete paralysis of the ulnar nerve is rated under DC 8516.  38 C.F.R. § 4.124a, DC 8516.  

The provisions of 38 C.F.R. § 4.124a expressly provide for the application of different rating criteria depending upon whether a veteran's minor (non-dominant) or major (dominant) side is being evaluated.  In this case, the Veteran is left-hand dominant; thus, the disabilities contemplated herein affect the non-dominant, or minor side. 

Under DC 8516, mild incomplete paralysis on the minor side warrants a 10 percent rating; moderate incomplete paralysis on the minor side warrants 20 percent; and, severe incomplete paralysis on the minor side warrants a 30 percent rating.  Id.  Complete paralysis, with the "griffin claw" deformity, due to flexor contraction of 

the ring and little fingers, atrophy very marked in dorsal interspace and thenar and hyperthenar eminences; loss of extension of ring and little fingers, cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened, warrants a 50 percent rating. 

The record reflects the Veteran complained of the symptoms as far back as 2005.  Neurological tests were normal until a November 2009 nerve conduction study, which, while showing an abnormality, was not conclusive.  In 2011, her private physician diagnosed a problem with the ulnar nerve.  She has not had muscle atrophy.  Her right ring and little fingers tingle or are numb, as well as her arm, which is also painful.  She has decreased grip strength, and has difficulty opening door knobs with that hand.  Accordingly, the Board finds that a separate 10 percent rating under DC 8516 is warranted for the right arm for the period prior to November 4, 2009.  Although not objectively shown until then, the symptoms have been present throughout the pendency of this claim.  For the period after November 4, 2009, the Board finds a 20 percent rating is warranted, because this is when her decreased grip strength was first shown.  

The Board does not find a 30 percent rating to be warranted because these symptoms are not severe.  She can move her fingers and has not been shown to have muscle atrophy, or difficulty with her wrist.


Extraschedular consideration

The Board has considered whether these claims should be referred for an extraschedular rating.  38 C.F.R. § 3.321(b) (2013).  Because the ratings under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111, 114 (2008).  In exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration, as the Board is precluded by regulation from assigning extraschedular ratings in the first instance.  38 C.F.R. § 3.321(b)(1)  (2013).  The governing norm in these cases is a finding that the disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.  

The determination of whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  Thun, supra.  First, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  The Board must compare the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the rating criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate, the Board must determine whether the disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then the third step requires the case to be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Services to determine whether the disability requires the assignment of an extraschedular rating.  Id.   

The Board finds that referral for extraschedular consideration is not warranted in this case. The Veteran's reported symptoms are contemplated by the rating criteria.  In regard to her depression, those symptoms are rated based on the extent of impairment they cause.  The symptoms that are listed under the criteria applicable to DC 9434 serve as examples of the type and degree of the symptoms, and their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  Thus, all her symptoms are contemplated by the rating schedule.  



Similarly, in regard to her cervical spine disability (which is manifested by pain, reduced motion, abnormal spinal contour, and neurologic manifestations into the right arm, causing pain and a decreased grip strength), she has mainly complained of pain.  She has flare ups, and these cause her to be on bed rest or stay home, but mainly because of the medication she takes for pain, which prevents her from driving.  The schedule contemplates bed rest of up to six weeks, which the evidence does not show and she does not allege.  She has not complained of any other symptom that is not contemplated by the schedule.   

Thus, there are no symptoms left uncompensated or unaccounted for by the assignment of a schedular rating.  The evidence does not demonstrate that the Veteran's disability presents "such an exceptional or unusual disability picture...as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2013).  Indeed, although she has missed work due to her cervical spine disability, neither her depression not her cervical spine required hospitalization.  The Board finds that the available schedular evaluations are adequate to rate this disability, and therefore referral for extraschedular consideration is not warranted. See 38 C.F.R. § 3.321(b)  (2013); Thun v. Peake, 22 Vet. App. 111, 115   (2008).


Rice consideration

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  In this case, the evidence shows that the Veteran has been steadily employed throughout the pendency of these claims.  Although her physicians have opined that her depression impacts her employability, she is still gainfully employed; that fact was taken into 

consideration when assigning her rating for depression.  Therefore, the Board finds that a claim for TDIU is not raised by the Veteran or reasonably raised by the record and, as such, need not be further addressed.


ORDER

Entitlement to an initial disability evaluation of 70 percent, but not higher, for the period prior to July 25, 2008, and for an initial evaluation of 50 percent for the period starting on July 25, 2008, for depression is granted.

Entitlement to an initial evaluation of 20 percent, but not higher, for the entire period under consideration for the cervical spine disability under the General Rating Formula for Disease and Injuries of the Spine is granted.  

Entitlement to a separate initial evaluation for right arm radiculopathy of 10 percent, but not higher, for the period prior to November 4, 2009, and to a separate initial evaluation of 20 percent, but not higher, for the period starting on November 4, 2009, under DC 8516 is granted.  



_______________________________                       ____________________________
         SARAH B. RICHMOND                                                 KELLI A. KORDICH
      Acting Veterans Law Judge,                                           Acting Veterans Law Judge, 
     Board of Veterans' Appeals                                          Board of Veterans' Appeals



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


